DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Molaro (USPPGPub N 20040189868, referred to as Molaro), and further in view of Wei (USPPGPub N 20110145428, referred to as Wei).
Regarding claims 1 and 9:
An electronic device comprising:
 Molaro teaches a display, (Molaro, Fig. 3/item 200); 
Molaro teaches a processor electrically connected to the display; and a memory electrically connected to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to, (Molaro, Fig. 2/items 140 and 150): 

Molaro teaches display a first text corresponding to a voice of a first speaker in the screen, wherein the first speaker is located in the first orientation region, (Molaro, the closed captioning information includes a time index, a closed captioning text, and positioning information. The positioning information indicates a position within a frame of the video data, and is associated with the closed captioning text for a given time index, abstract, Fig. 3/item 220 and 230, [0028]); 
Molaro teaches display a second text corresponding to a voice of a second speaker in the screen, wherein the second speaker is located in a second orientation region among the plurality of orientation regions, (Molaro, the closed captioning information includes a time index, a closed captioning text, and positioning information. The positioning information indicates a position within a frame of the video data, and is associated with the closed captioning text for a given time index, abstract, Fig. 3/item 240 and 250, [0028]); 
Molaro does not teach receive a user input of selecting one of the first text and the second text. However, Wei teaches  if the user 132 moves the 
Molaro in view of Wei teaches display a screen of an orientation region where a speaker corresponding to the selected text is located among the first orientation region and the second orientation region, Figs. 11, 12A.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Wei with the teaching of user interaction into the invention of Molaro for the purpose of controlling the closed captioning.
Regarding claims 2 and 10:
The electronic device of claim 1, wherein the instructions cause the processor to: 
Molaro teaches display the screen of the first orientation region when the selected text corresponds to the first speaker, wherein the first orientation region includes an orientation region where the first speaker is located in a center of the screen, (Molaro, Fig. 3/item 220 and 230); and 
Molaro teaches display the screen of the second orientation region when the selected text corresponds to the second speaker, wherein the second orientation region includes an orientation region where the second 
Regarding claims 3 and 11:
Molaro teaches the electronic device of claim 1, wherein the instructions cause the processor to: display an indicator indicating a speaker corresponding to an output voice among the first speaker and the second speaker, (Molaro, using the location of the speaker in the video and the time index when the text is spoken, "talk bubbles" are added for the closed captioned video. The talk bubbles provide a visual link between the closed captioning text and the speaker, [0021]).
Regarding claims 4 and 12:
Molaro teaches the electronic device of claim 1, wherein the instructions cause the processor to: display an image of the first speaker together with the first text; and display an image of the second speaker together with the second text, (Molaro, Molaro, Fig. 3/item 220, 230, 240 and 250).
Regarding claims 5 and 13:
Molaro teaches the electronic device of claim 1, wherein the instructions cause the processor to: display the first text or the second text in a form of a speech bubble, using the location of the speaker in the video and the time index when the text is spoken, "talk bubbles" are added for the 
Regarding claims 6 and 14:
The electronic device of claim 5, wherein the instructions cause the processor to: 
Molaro in view of Wei teaches display a list button for calling a list including the first text and the second text through the display, (Wei, Fig. 10C, [0225]); 
Molaro in view of Wei teaches receive a user input of selecting the list button, (Wei, a user may "click" on Clip 1 (1032a) and immediately thereafter, "click" on dialogue 1026b to associate Clip 1 to dialogue 1026b, [0225]); 
Molaro in view of Wei teaches display the list through the display, (Wei, Fig. 10C); and 
Molaro in view of Wei teaches display a first button indicating the first speaker and a second button indicating the second speaker on a top of the list, (Wei, multiple buttons/clips 1-5) indicating the dialogs of different speakers/scenes 1022, [0225]-[0226], Fig.10C).
Regarding claims 7, 8 and 15:
Molaro in view of Wei teaches the electronic device of claim 6, wherein the instructions cause the processor to: receive a user input of selecting one of the first button and the second button; and control the list such that the 
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 19, 2021